




FIRST AMENDMENT
THIS FIRST AMENDMENT (this “Amendment”) dated as of January 10, 2016 to the
Credit Agreement referenced below is by and among MIMEDX GROUP, INC., a Florida
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, a revolving credit facility has been extended to the Borrower pursuant
to the Credit Agreement (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”) dated as of October 12, 2015
among the Borrower, the Guarantors identified therein, the Lenders identified
therein and the Administrative Agent; and
WHEREAS, the Loan Parties and the Required Lenders have agreed to certain
modifications to the Credit Agreement on the terms and conditions set forth
herein.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.
2.    Amendments.
(a)    In Section 1.01 of the Credit Agreement, clause (c) of the definition of
“Consolidated Funded Indebtedness” is amended in its entirety as follows:
“all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and (ii) earn out obligations and other deferred purchase price
payments incurred in connection with a Permitted Acquisition to the extent
payable in Equity Interests)”
(b)    In Section 1.01 of the Credit Agreement, the proviso at the end of clause
(g) of the definition of “Permitted Acquisition” is amended in its entirety as
follows:
“provided, that the restrictions in this subsection (g) shall not apply (x) to
the Acquisition by the Borrower of Stability Inc., a Florida corporation, as
long as (i) such Acquisition is consummated on or before March 31, 2016, and
(ii) the aggregate upfront cash and non-cash consideration payable on the
closing date of such Acquisition (for the avoidance of doubt, excluding any
future earn out payments) does not exceed $15,000,000 or (y) if there are no
outstanding Revolving Loans (excluding any issued Letters of Credit) or any
Incremental Term Facility before and after giving effect to such Acquisition,
and in each case any consideration paid in connection with any such Acquisition
shall be excluded from any determination of the $50,000,000 aggregate per year
restriction in this subsection (g).”
3.    Condition Precedent. This Amendment shall become effective upon the
satisfaction of receipt by the Administrative Agent of executed counterparts of
this Amendment, properly executed by the Loan Parties, the Required Lenders and
the Administrative Agent.


4.    Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.




--------------------------------------------------------------------------------




5.    Reaffirmation of Representations and Warranties; No Default. Each Loan
Party represents and warrants to the Administrative Agent and each Lender that
after giving effect to this Amendment (a) the representations and warranties of
each Loan Party contained in Article V of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection with the Credit Agreement or any other Loan Document, are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date and (b) no Default exists.
6.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge such Loan Party’s obligations under the Loan Documents.
7.    Reaffirmation of Security Interests. Each Loan Party (a) affirms that each
of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment shall in no manner impair or
otherwise adversely affect any of the Liens granted in or pursuant to the Loan
Documents.
8.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.
9.    Counterparts; Delivery. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.
10.    Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.
[SIGNATURE PAGES FOLLOW]




































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first above written.


BORROWER:            MIMEDX GROUP, INC.,
a Florida corporation
By:    /s/ Michael J. Senken                
Name: Michael J. Senken
Title: Chief Financial Officer
GUARANTORS:        MIMEDX, INC.,
a Florida corporation
By:    /s/ Michael J. Senken                
Name: Michael J. Senken
Title: Chief Financial Officer
MIMEDX PROCESSING SERVICES, LLC,
a Florida limited liability company
By:    /s/ Michael J. Senken                
Name: Michael J. Senken
Title: Chief Financial Officer


MIMEDX TISSUE SERVICES, LLC,
a Georgia limited liability company
By:    /s/ Michael J. Senken                
Name: Michael J. Senken
Title: Chief Financial Officer






[SIGNATURE PAGES CONTINUE]


















































--------------------------------------------------------------------------------












ADMINISTRATIVE AGENT:            BANK OF AMERICA, N.A., as Administrative Agent


By:    /s/ Darleen R. DiGrazia                
Name: Darleen R. DiGrazia
Title: Vice President


LENDERS:
BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender


By:    /s/ E. Mark Hardison                
Name: Mark Hardison
Title: Senior Vice President


SUNTRUST BANK, as a Lender


By: /s/ W. Bradley Hamilton                    
Name: W. Bradley Hamilton
Title: Director




SILICON VALLEY BANK, as a Lender


By:    /s/ Scott McCarty                
Name: Scott McCarty
Title: Director






